Citation Nr: 1643455	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  09-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a respiratory disability, to include bronchitis, asthma, emphysema, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In October 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the record. 

In January 2010 and April 2013, the Board issued decisions that remanded for further development the instant issue of entitlement to service connection for a respiratory disability.  

The Board's April 2013 decision also denied service connection for hypertension.  That denial was the subject of an April 2014 remand from the Court of Appeals for Veterans Claims (Court or CAVC).  Most recently, in a May 2015 rating decision, the RO granted service connection for that condition.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the May 2015 rating decision, including the schedular rating or effective date assigned by the RO.  The Veteran remains free to do so within the one-year appeal period following issuance of that May 2015 rating decision.  At present, however, that matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board again remanded the instant matter in October 2014.  

Following the last adjudication of the case by the RO in a September 2015 supplemental statement of the case (SSOC), additional pertinent evidence was added to the claims file.  The Veteran waived initial RO jurisdiction of this evidence in October 2015.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).


In a January 2010 decision and the November 2014 remand, the Board referred the issue of service connection for hay fever and/or allergies.  In addition to raising the claim in an August 2009 substantive appeal, the Veteran also submitted lay statements from family members dated in January 2010 pertaining to allergies and hay fever.  It does not appear that any additional action has been taken on that claim.  Therefore, the matter is once again referred to AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran experienced respiratory symptoms during service and was exposed to Agent Orange; he is currently diagnosed with COPD; but the credible and most probative evidence tends to make it more likely than not that the current condition is a result of tobacco use and is not related to the symptoms or Agent Orange exposure during service. 


CONCLUSION OF LAW

The criteria to establish service connection for a respiratory disorder, currently manifested by COPD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent comprehensive letters in April 2009 and May 2009, which were sent prior to the June 2009 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, those VA treatment records during the appeal period are of record.  Those available private records the Veteran has authorized VA to obtain have also been obtained.  The Veteran testified at his Board hearing that he had treatment with a private allergy clinic in 1971, but had been unable to obtain those records.  There is no duty to assist when the appellant acknowledges the unavailability of records.  See generally Counts v. Brown, 6 Vet. App. 473, 477 (1994)) quoting Porter v. Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek to obtain that which does not exist).  Otherwise, he did not identify and authorize VA to obtain any other available relevant information.  

Furthermore, multiple VA examinations and opinions were obtained, including in January 2015 followed by a September 2015 addendum, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  

Accordingly, the evidentiary record appears to be complete.

C.  Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned did not expressly note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  Instead, the VLJ, in conjunction with the Veteran's representative, asked specific questions eliciting testimony regarding the elements for establishing service connection.  See Board Hr'g Tr. 13, 16-17.  The VLJ also did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service, and it has been discussed that such medical records are no longer obtainable.  See, e.g., Board Hr'g Tr. 13.  Moreover, the matter has been remanded on several occasions since the October 2009 hearing.  Those remands included 

Accordingly, the Veteran is not shown to be prejudiced on this basis.  

D. Stegall Compliance

The Board also finds that there was substantial compliance with the October 2014 Board remand directives.  Specifically, the Veteran was sent a letter later in October 2014 asking that he identify any health care providers having additional treatment records pertinent to his appeal.  He responded in November 2014 by submitted private treatment records.  Next, as directed, the Veteran underwent a VA examination in January 2015, most recently in January 2015 (with a September 2015 addendum) to address the complex nexus questions raised by his claim.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in a September 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran maintains that his COPD first started during service or is a result of Agent Orange exposure during service.  

As a threshold matter, the Board notes that the issue of service connection for hay fever/allergies has been raised by the Veteran.  That issue has been referred in the Introduction of this section to the AOJ.  That matter is outside the direct scope of this appeal.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, reference will be made to hay fever, allergies, and rhinitis in the following discussion as needed or purposes of clarity and context.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

The Board must also determine the probative weight of all relevant medical evidence.  A medical opinion is adequate if it "sufficiently inform[s] the Board of the medical expert's judgment on a medical question and the essential rationale for that opinion."  The examiner need not discuss each piece of favorable evidence in the record.  Likewise, an examination report is not nonprobative simply because it does not "explicitly lay out the examiner's journey from the facts to a conclusion."  Rather, the examination report "must be read as a whole" to determine the examiner's rationale.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  However, a medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In stating a medical opinion, some assessment of probability, as opposed to a definitive statement of the cause of the disabilities, is required.  If the physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion; there is no need to eliminate all lesser probabilities or ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 388, 391 (2010).  Thus, an examiner need not identify the actual or even potential intercurrent (post-service) cause(s) of the disability.  Rather, an examiner need only sufficiently address why it is not a service event that resulted in the disability.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of COPD.  His private doctor wrote a letter in November 2012 confirming that he was treating the Veteran for a diagnosis of COPD.  This diagnosis was confirmed by a VA examiner in September 2015; the same VA examiner in December 2014 also noted a diagnosis of chronic asthmatic bronchitis (explaining that chronic bronchitis is "part of the COPD spectrum").  

This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met.  See Walker, 708 F.3d at 1337. 

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran experienced an in-service event.  Specifically, his STRs show that he was treated for "mild bronchitis" in June 1968.  He was also treated throughout service for complaints of hay fever, which led to a referral to the Allergy Clinic.  A diagnosis of perennial rhinoconjunctivitis was made.  

In addition to this treatment, there is no dispute that he served in Vietnam.  Furthermore, in a December 1988 statement, he wrote that he was put on light duty during service [due to an unrelated medical condition], which involved burning human waste.  

This evidence establishes that the Veteran had treatment for bronchitis during service, and he also had environmental exposures involving Agent Orange and the burning of human waste.  

Accordingly, the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is established.  See Walker, 708 F.3d at 1337.

(3) Nexus

Although the Veteran is currently diagnosed COPD and experienced in-service exposures and treatment, the claim must be denied because a nexus between the current diagnosis and the in-service events is not established.  

The Veteran initially asserts that the condition is directly related to his treatment for bronchitis during service and his environmental exposures, including Agent Orange.  

On this direct theory of entitlement, there is some conflicting evidence.  

Unfavorable to the claim, a Chief of VA Pulmonary Section at the Veteran's VA medical center has reviewed the Veteran's case and issued three reports setting forth his conclusions.  

First, in August 2013, he reviewed the relevant information and then offered the following opinion:

[The Veteran's] pulmonary problem is most likely "asthmatic bronchitis" where bronchospasm is superimposed on underlying (albeit very mild, detectable only by modern CT scans) emphysema. Such bronchospasm is nonspecific and has common triggers, ranging from respiratory viral and bacterial infections (influenza, parainfluenza, pertussis), air pollution (from our notorious temperature inversions and wild fires), post-nasal drip from allergic rhinitis and gastroesophageal reflux.  Gastroesophageal reflux is associated with undiagnosed and sub-optimally treated sleep apnea.

Lastly, there is no known relationship between Agent Orange exposure and either asthma or emphysema. 

Second, in  December 2014, he again reviewed the relevant information, and then explained as follows:

[The Veteran] has classical chronic bronchitis from many years of smoking.  There is much clinical overlap between chronic bronchitis (part of the COPD spectrum; the small apical bullae may represent early emphysema) and reactive airway disease, was commonly called "asthmatic bronchitis."  Stopping smoking, avoiding triggers (including by-stander smoke, viz. his wife's smoking), and taking inhalers are the treatment.

In relevant part, this doctor went on to explain as follows:  

I found no documentation that [the Veteran] was exposed to "burn-pits."  However, this is not relevant because patients with "burn pit lung" have NORMAL spirometry whereas he has obstruction that improves after bronchodilators consistent with "asthmatic bronchitis" part of the COPD spectrum.  Against a significant emphysema component are limited involvement by CT and preservation of diffusing capacity.

In summary, [the Veteran] has asthmatic bronchitis and suboptimally treated sleep apnea.  It is imperative that he stop smoking, avoid known triggers, optimize inhalers and CPAP usage.  

Third, in a September 2015 addendum, the same Chief of VA Pulmonary Section reiterated his prior opinion.  He then added the following rationale:

This patient has a long history of smoking (more than 40 pack years; started before he joined the service), also had problems with allergies and hayfever, and suffered a single bout of acute bronchitis while in the service.  Acute bronchitis is NOT COPD (chronic bronchitis and emphysema) that later developed after his many years of smoking.  

This doctor went on to address the opinion of the Veteran's private doctor (as further discussed herein below).  

Dr. [] Hamp has seen him several times, starting in spring of 2009, and recorded 1 pack per day smoking, "asthma" his medications (proair, Spiriva and sudafed), documented clear lungs, but concluded he had COPD.  Pulmonary function tests (Midmark) were of poor quality (too short expiratory time--only 4 seconds, when at least 5 or 6 are needed) and were unconfirmed.  The statement that "likely his COPD began in service" was unsupported - there was no statement saying he reviewed his service treatment records or civilian medical records following his service.  I agree with the conclusion of the 3/31/10 C&P evaluation that his pulmonary function tests then were normal.  A subsequent set of pulmonary function tests (Midmark) 11/18/2012 were, again, suboptimal (short expiratory time) and compatible with mixed obstruction and restriction.  There was no clinical correlation-- this could have followed an acute [] illness or stopping his inhalers.  CT scans reported by Dr. DH showed evidence of emphysema.  CT scans are quite sensitive and may show emphysema when PFTs are normal. Chest radiographs done here (SLC) are normal.

I must conclude that [the Veteran's] COPD is the result of many years of smoking.

This Chief of Pulmonology's opinion is determinative in this case.  Importantly, he reviewed all the relevant information, including the in-service treatment for bronchitis, the Veteran's history of allergies and exposure to environmental factors, including Agent Orange and burn pits, plus the Veteran's use of tobacco.  The examiner also considered and explained why the other possible etiologies in this case are not the cause of the Veteran's disorder, including why any burn pit exposure played no role in the development of the condition.   

With regard to Agent Orange, this expert examiner in August 2013 stated that there was no known relationship between Agent Orange and asthma or bronchitis.  This conflicts with other evidence, including a December 2012 VA examiner's opinion (see below), which does indicate a possible relationship.  This misstatement is ultimately immaterial, however, as the VA examiner affirmatively attributed the Veteran's condition to his history of tobacco use.   See, e.g., Jones, 23 Vet. App. at 391.  

Thus, the examiner's opinion makes it more likely than not that no other potential cause, such as Agent Orange exposure, played a role in the development of the Veteran's condition.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). 

Also weighing against a nexus is a March 2010 VA examination.  This VA examiner accurately and comprehensively reviewed the history of the Veteran's case, including his history of tobacco use and Agent Orange exposure.  The VA examiner then gave unfavorable opinions.

With regard to chronic obstructive pulmonary disease, the VA examiner concluded as follows:

I do not have any evidence that the [V]eteran does have chronic obstructive pulmonary disease.  He is on inhalers that would be consistent with a diagnosis of chronic obstructive pulmonary disease; however, I do not have any diagnostic testing that is consistent with that.  One must also note that he minimizes his smoking history while in today's examination stating he has smoked only half a pack or less per day on several different occasions where there is strong evidence from 1976 as recorded by Dr. Heyes that the [V]eteran had at least been smoking a pack per day for 10 years.  Dr. Hamm's notes suggest that the [V]eteran has been smoking a pack per day for multiple years.  This is recorded in April 2009.  This would be more consistent with the development of chronic obstructive pulmonary disease versus any chronic bronchitis or allergic rhinitis.  

With regard to allergic rhinitis, the VA examiner concluded as follows:

[T]he [V]eteran was noted to have "hayfever" both reported by the [V]eteran and confirmed by military records that suggest he has a history of hayfever.  His assessment and treatment by military providers are consistent with the natural progression or natural history of the disease itself and would not be consistent with being caused by or aggravated by military service.  However one must state that his allergic rhinitis would be related to that treated in service.  However the treatment in service would be related to his prior history of hayfever as reported by the [V]eteran on his entrance or induction physical.  

This VA examiner also reviewed the April 2009 statement from the Veteran's private doctor, Dr. Hamp (as discussed in greater detail herein below).  He found that Dr. Hamp's opinion is "simply is without rationale."  He explained that:

One cannot know for certain what records Dr. Ham[p] was looking at and/or how he came about the opinion the [V]eteran's chronic obstructive pulmonary disease as beginning in service.  In review of the [V]eteran's service medical records and his other private medical records, however, this examiner would state that there is no indication that the [V]eteran's chronic obstructive pulmonary disease was caused by military service.  

In September 2010, the Veteran called into question the factual basis of this VA examiner's opinion.  The Veteran cited specific entries in his STRs, which he felt undermined the accurateness of the VA examiner's factual basis.  After careful comparison of the Veteran's concerns, it appears to the Board that they are misunderstandings on his part.  For instance, contrary to the Veteran's statement, the VA examiner did not say that a Standard Form 88 (Entrance Examination) stated that the Veteran had a prescription for hayfever.  Instead, the VA examiner was citing a Standard Form 89, Report of Medical History.  Consistent with the VA examiner's statement, the Standard Form 89 does state "Hay [sic] controlled [with] Rx [illegible] no shot[.]"  (The Veteran went on to call into question the validity of, for instance, his separation examination, but such concerns do not undermine the otherwise accurate review of the VA examiner's history.)  

The Veteran also stated that the VA examiner did not accurately review a March 13, 1970 allergy test.  He felt that the VA examiner inaccurately characterized it as showing spring and summer allergies, when he had, in fact, year round allergies.  The Board notes that the VA examiner was accurately quoting the skin test report, which states "Perennial rhinoconjunctivitis with spring-summer exacerbation // allergic etiology strongly suspected."    

The VA examiner also noted the Veteran's report of recent treatment by his private doctor, but did not have those records to review.  Generally, it must be clear from the examiner's statements that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, although the VA examiner commented that such records were not available to review, the doctor ordered the same tests to be conducted.  See Jones, 23 Vet. App. at 390.  

Thus, this VA examiner's opinion remains highly probative evidence weighing against a nexus.  

Other evidence tends to further support a conclusion that the Veteran's condition resulted from tobacco use.  For instance, in August 2013, a doctor in VA's Pulmonary Clinic noted that the Veteran has a significant smoking history, "which is much more frequently a cause of COPD/emphysema, than is known to be of Agent Orange."  This doctor also clarified that he was "unable to definitively say whether or not his pulmonary complaints are a result of [Agent Orange]."  With regard to asthma, this doctor concluded that the Veteran's history provided "a strong clinical [history] consistent with [Reactive Airways Disease]."  The doctor also felt that the Veteran's  allergic symptoms were a trigger for asthma attacks.  Finally, in relevant part, the doctor stated that the Veteran had a "long standing history of allergies," which was "likely exacerbated by tobacco abuse history," and there were "no reports of [Agent Orange] exposure in connection with development of allergies or other iterations of hypersensitivity.  

Because this doctor's opinion appears to be relating the Veteran's pulmonary conditions directly or indirectly to tobacco use, it is further evidence tending to make a nexus to service on any basis unlikely.  

Favorable to the claim, the Board received an opinion in September 2012 from a Chief Pulmonary Critical Care & Sleep Medicine in New York.  He offered the following opinion:

It is possible that the patient has asthma, although his symptoms and impairment would be mild based on the available information.  There is some literature that suggests that exposure to [A]gent [O]range is associated with an increased incidence of respiratory symptoms.  To the best of my knowledge there is no data convincingly showing that [A]gent [O]range can cause asthma.  A methacholine challenge test would be helpful in that a normal response to methacholine essentially rules out asthma.

This doctor also explained that the Veteran's treatment during service in June 1968 could be consistent with Reactive Airways Dysfunction Syndrome (RADS) or could have led to irritant induced asthma or occupational asthma.  Finally, this doctor concluded that:

[T]here is literature that suggests [A]gent [O]range as a possible cause of asthma, however a causal link has not yet been established.  Based on his presentation I believe that it is as likely as not that if in fact the patient has asthma that it could be related to his military service. 

In conclusion, I believe the [V]eteran may have developed asthma as a result of his military service and have provided rationale for my conclusions

This opinion, while favorable, has limited probative value.  First, the doctor did not identify what "literature" he reviewed suggesting Agent Orange as a possible cause of asthma.  Without specifying the literature, the Board cannot evaluate that evidence, which, in turn, prevents the Board from determining whether this doctor accurately reviewed that literature.  More importantly, this doctor did not address all the relevant information in the Veteran's case, to particularly include the Veteran's tobacco use.  Thus, the opinion can be assigned minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

(This doctor authored a second opinion, which addressed the nature of the Veteran's current diagnosis.  As it did not address the likely etiology of his condition, it is not relevant to the nexus question.)

In April 2009, the Veteran's private treating doctor, Dr. Hamp, documented a diagnosis of COPD, and then wrote "it is likely that his copd [sic] began in service[.]"  In a separate letter written the following day, this same doctor wrote "In reviewing [the Veteran's] service medical records, I believe it is as likely as not that [the Veteran's] . . . COPD . . . began while in the military."  

This opinion, while entirely favorable, is nonprobative because it is an unexplained conclusory opinion, which is entitled to no weight in a service-connection context.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  

More recently, in October 2014, the Veteran was seen again at the VA Pulmonary Clinic.  The doctor concluded that the Veteran had "[l]ikely 'asthmatic bronchitis' = COPD with a significant reactive component."  This doctor also noted the Veteran's complaints of having "had asthma since his time in the service. He is concerned that exposure to burn pits in the service was the cause of his asthma. This was evaluated in a C&P exam in 2013. It is unclear at this point to what extent that exposure 'caused' his lung disease. It certainly is possible this exacerbated asthma."

On the same day as that Pulmonary Clinic appointment, the VA Chief of Pulmonology, who authored the VA expert medical opinions discussed herein above, wrote an addendum to the Pulmonary Clinic note.  He added the following:

"Burn-pit lung" has caused much confusion and fear. NEJM 2011: 365:222. Young otherwise fit soldiers could not complete strenuous runs, had clinical tests (PFTs, etc) and were found to have constrictive bronchiolitis. This patient has abnormal pfts (obstruction) and clinical picture of asthma. However, if he was exposed to the sulfur mine fire, or if the diffusing capacity drops, consider CT scan to exclude c[hronic] b[ronchitis]. NEJM 2014; 370:1820.

These two opinions bear further attention.  First, the Pulmonary Clinic doctor's comment appears favorable as it indicates a "possible" relationship between burn pit exposures and his condition.  However, this opinion can be afforded no probative value.  It is speculative to the extent it gives only a "possibility" of a nexus.  Evidence that is pure speculation or raises only a remote possibility does not raise a reasonable doubt that can be resolved in favor of a nexus.  See 38 C.F.R. § 3.102; Jones, 23 Vet. App. at 389-91.  Moreover, the doctor was obviously not aware of the expert medical opinion already given by his Chief of Pulmonology.  Not having considered all the facts, this opinion has minimal-to-no evidentiary value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Next, the addendum written by the Chief of Pulmonology clarifies that the Veteran did not have the constrictive bronchiolitis seen in those soldiers with "burn-pit lung."  Although the doctor indicated that further testing might be warranted if either of two conditions was met, neither of those conditions has manifested in this Veteran's case.  First, there is no indication that he was exposed to a sulfur mine fire.  Second, there is no indication that his diffusing capacity had dropped.  Although such testing might be indicated at some point in the future, VA's duty to assist does not extend to indefinitely holding the record open until some indeterminate time in the future when a certain condition might (or might not) be met.  See 38 C.F.R. § 3.159(c), (e)(2); Jones, 23 Vet. App. at 390 (an opinion must explain whether some additional testing or information is needed, and possibly available) (emphasis added); see also, e.g., Cortez v. Shinseki, No. 10-1043, 2011 WL 3629221 (Vet. App. 2011) (C.J. Kasold) (nonprecedential) (potentially relevant records must not only be identified but must actually exist).

Thus, the Chief of Pulmonology's October 2014 addendum further buttresses his prior opinions given in this matter.  

Thereafter, a VA primary care doctor in December 2014 and the VA Pulmonary Clinic in June 2015 again documented the Veteran's complaints of various exposures during service.  These notations are not accompanied by any medical analysis either supporting or rebutting the Veteran's complaints.  Thus, these notations are only relevant to, and are only as probative as, the Veteran's previously discussed reports of exposures during service, but can be accorded no further evidentiary weight on the nexus question.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the unfiltered history provided by a claimant and recorded in a medical report may not be considered "competent medical evidence" where the examiner had not "filtered, enhanced, or added medico-evidentiary value to the lay history through their medical expertise").

In this regard, the Veteran himself asserts that his condition is due to service, including burn pits and Agent Orange exposure.  Likewise, the Veteran's wife wrote in a February 2010 statement that she had known the Veteran since 1971, and she has known him to have allergies/bronchitis problems for that long.

While the Veteran and his wife sincerely believe his condition is a result of exposures during service, the nexus questions in this case involve complex medical matters requiring expert consideration of the nature of the Veteran's in-service conditions; his ongoing symptomatology, including his history of smoking; and the medical significance of these factors in the context of his current condition.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran or his wife have a background in medicine or a related field, such that either of them can be recognized as having medical expertise upon which to base an opinion.  

Thus, the Veteran and his wife, as lay persons, have not established the competence needed to rebut the more probative medical opinions.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, their opinions are not adequate to undermine the more probative evidence showing that his condition results from smoking, nor is this lay testimony otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his current condition and service.  See Fountain,  27 Vet. App. at 274-75.

The Veteran also submitted various articles, which generally describe the nature of asthma.  For instance, one article titled Airway Hypersecretion in Allergic Rhinitis and Asthma: New Pharmacotherapy states that "Mucus hypersecretion is a prominent feature of allergic rhinitis and asthma."  It also says that "recent data show a good correlation between hypersecretion and long term deterioration of ventilatory function in these patients [with chronic COPD]."  Another article consisting of a summary of research conducted by a USC School of Medicine states that "There is growing concern that environmental chemicals can alter the function of the immune system and make an individual more susceptible to development of . . . allergies."  It goes on to describe a study involving dioxin and its effects on T cells, thymic atrophy, and peripheral immunosuppression.  Another entry, a VA/DoD Clinical Practice Guideline for Management of Outpatient [COPD] states at the outset that "cigarette smoking accounts for about 85 percent of the risk of developing COPD."  

These articles provide some positive and some negative evidence.  Generally, however, it is too nonspecific to materially undermine the unfavorable evidence establishing that the Veteran's disease is a result of tobacco use.  Therefore, this evidence, even when considered in conjunction with all the favorable evidence of record, does not increase the likelihood that the Veteran's condition results from any etiology other than tobacco use.  See Sacks v. West, 11 Vet. App. 314, 317 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).

Finally, the Veteran maintains that the disease results from Agent Orange exposure.  At his Board hearing, his representative referred to a Veterans and Agent Orange Update of 1998.  See Board Hr'g Tr. 14.  He summarized this report as stating that there were not enough studies as of yet to show that the condition is presumptive for Agent Orange.  Id. 

COPD is not a disease listed in 38 C.F.R. § 3.309(e) , which establishes the diseases associated with exposure to Agent Orange. Accordingly, service connection cannot be established on a presumptive basis. As discussed herein above, a VA Chief of Pulmonology addressed his Agent Orange exposure in August 2013, but concluded that the Veteran's COPD was most likely due to smoking.  

Moreover, according to the National Academy of Science, Veterans and Agent Orange: Update 2012: 

Consistent with its findings in Update 2010, NAS in Update 2012, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and the following conditions: (19) respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung)

See 79 Fed. Reg. 20308, 20312  (April 11, 2014). This finding that there is "inadequate or insufficient evidence to determine whether an association exists" is too speculative to support a grant of service connection for COPD because:

NAS has defined this category of association to mean that available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association. For example, these studies may fail to control for confounding factors, have inadequate exposure assessment, or fail to address latency.

Id.  In light of this explanation, the Board must find that the NAS study does not increase the likelihood that the Veteran's COPD is a result of his Agent Orange exposure. Granting on the basis of this NAS study would be on the basis of pure speculation or remote possibility, which does not present an actual conflict or a contradiction in the evidence, warranting application of the reasonable doubt doctrine.  See 38 C.F.R. § 3.102.  This NAS study, in other words, is not positive evidence bringing the record into a state of relative equipoise.

Aside from this report, the record introduces no probative evidence indicating that the Veteran's COPD might result from Agent Orange exposure.  Again, a September 2012 VA examiner referred to "some literature" indicating a nexus.  That literature was not identified.  Therefore, this statement by the VA examiner is too speculative to infer a positive nexus.  See Horn, 25 Vet. App. at 240.  

In this respect, the Board notes that the Veteran underwent an Agent Orange examination at VA in June 1986.  It was noted that the Veteran had "viral bronchitis" at the time of the examination, but the examination report provides no indication that the viral bronchitis was related to the Veteran's Agent Orange exposure.  As such, there is no basis to grant service connection due to the Veteran's Agent Orange exposure.  

In conclusion, the weight of the most compelling and convincing evidence establishes that the current COPD condition is most likely due to the Veteran's history of tobacco use, and is unlikely to have resulted directly from service, including Agent Orange exposure or burn pits.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for COPD is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


